Citation Nr: 0501125	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  04-37 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a hiatal hernia with heartburn, to include the 
issue of whether a timely substantive appeal was perfected 
from a January 1999 RO decision denying service connection 
for a hiatal hernia with heartburn.  

2.  Whether a timely substantive appeal was perfected from a 
January 1999 RO decision denying service connection for 
degenerative spondylosis and narrowing of L4-L5 and L5-S1 
disc spaces.  

3.  Entitlement to service connection for a chronic 
lumbosacral spine disorder to include degenerative 
spondylosis and narrowing of L4-L5 and L5-S1 disc spaces.  

4.  Entitlement to an effective date prior to September 29, 
2000, for the award of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1943 to February 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO decision which 
determined that new and material evidence had been submitted 
to reopen the veteran's claim of entitlement to service 
connection for a chronic lumbosacral spine disorder to 
include degenerative spondylosis and narrowing of L4-L5 and 
L5-S1 disc spaces, and denied service connection on the 
merits for that disability; determined that new and material 
evidence had not been submitted to reopen his claim of 
entitlement to service connection for a hiatal hernia with 
heartburn; and denied an effective date prior to September 
29, 2000, for an award of service connection for PTSD.

In December 2004, the veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  In 
December 2004, the veteran's accredited representative 
submitted a Motion to Advance on the Docket, which was 
granted by the undersigned Acting Veterans Law Judge.  

For the reasons and bases addressed below, the Board finds 
that a timely substantive appeal was not perfected from the 
January 1999 RO decision denying service connection for both 
a hiatal hernia with heartburn and a chronic lumbosacral 
spine disorder to include degenerative spondylosis and 
narrowing of L4-L5 and L5-S1 disc spaces.  The veteran's 
application to reopen his claim of entitlement to service 
connection for a hiatal hernia with heartburn is GRANTED.  An 
effective date of May 26, 2000, for the award of service 
connection for PTSD is GRANTED.  

The issues of service connection for a chronic 
gastrointestinal disorder and a chronic lumbosacral spine 
disorder are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

The veteran has submitted informal claims of entitlement to 
both service connection for a chronic hand disorder and an 
increased disability evaluation for his PTSD.  It appears 
that the RO has not had an opportunity to act upon the 
claims.  Therefore, the issues are referred to the RO for 
appropriate action.  Black v. Brown, 10 Vet. App. 279 (1997).  


FINDINGS OF FACT

1.  In January 1999, the RO issued a decision denying service 
connection for a hiatal hernia with heartburn, and for 
degenerative spondylosis and narrowing of L4-L5 and L5-S1 
disc spaces.  In January 2000, the veteran submitted a notice 
of disagreement.  

2.  On February 18, 2000, the RO issued a SOC to the veteran 
and his accredited representative.  

3.  In April 2000, the veteran submitted a substantive appeal 
which was received by the West Palm Beach, Florida, VA 
Medical Center on April 14, 2000.  The veteran's substantive 
appeal was subsequently forwarded to the RO which received it 
on April 27, 2000.  

4.  Evidence received since the RO's January 1999 decision is 
relevant and probative of the issues of service connection 
for a hiatal hernia with heartburn, and service connection 
for degenerative spondylosis and narrowing of L4-L5 and L5-S1 
disc spaces.  
 
5.  The veteran's first claim, formal or informal, for 
service connection for PTSD was received by the RO on May 26, 
2000.  

6.  The first clinical documentation of the veteran's PTSD is 
an August 17, 2000 VA treatment record.  


CONCLUSIONS OF LAW

1.  The January 1999 RO decision denying service connection 
for hiatal hernia with heartburn is final; new and material 
evidence has since been received, and the claim of 
entitlement to service connection for hiatal hernia with 
heartburn is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.202, 
20.300, 20.302, 20.1105 (2004).  

2.  The veteran did not perfect a timely substantive appeal 
from the RO's January 1999 decision which denied service 
connection for a chronic lumbosacral spine disorder to 
include degenerative spondylosis and narrowing of L4-L5 and 
L5-S1 disc spaces.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302 (2004).  

3.  An effective date of May 26, 2000, for the award of 
service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hiatal Hernia With Heartburn

Generally, absent the filing of a notice of disagreement 
within one year of the date of mailing of the notification of 
the initial review and determination of a veteran's claim and 
the subsequent filing of a timely substantive appeal, a 
rating determination is final and is not subject to revision 
upon the same factual basis except upon a finding of clear 
and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2004).  

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
SOC and any prior supplemental statements of the case (SSOC) 
addressed several issues, the substantive appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues being 
appealed.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the VA in 
reaching the determination or determinations, being appealed.  
To the extent feasible, the argument should be related to 
specific items in the SOC and any prior SSOCs.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  38 C.F.R. § 20.202 (2004).  

The substantive appeal must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
VA records have been transferred to another VA office.  In 
that case, the notice of disagreement  or substantive appeal 
must be filed with the VA office which has assumed 
jurisdiction over the applicable records.  38 C.F.R. § 20.300 
(2004).  

A substantive appeal must be filed within 60 days from the 
date that the RO mails the SOC to the veteran or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC and 
the date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302 (2004).  

A.  Prior Rating Decision

In January 1999, the RO issued a decision that denied service 
connection for a hiatal hernia with heartburn, and denied 
service connection for degenerative spondylosis and narrowing 
of L4-L5 and L5-S1 disc spaces.  On January 20, 1999, the RO 
informed the veteran in writing of the adverse decision and 
his appellate rights.  

In January 2000, the veteran submitted a notice of 
disagreement to the West Palm Beach, Florida, Medical Center 
(VAMC) which was received on January 5, 2000.  The veteran's 
notice of disagreement was subsequently forwarded to the RO 
which received it on January 13, 2000.  On February 18, 2000, 
the RO issued a SOC to the veteran and his accredited 
representative at that time.  

In April 2000, the veteran's accredited representative 
submitted a substantive appeal to the West Palm Beach, 
Florida, VAMC which was received on April 14, 2000.  The 
substantive appeal was subsequently forwarded to the RO which 
received it on April 27, 2000.  In the April 2000 substantive 
appeal, the accredited representative referenced the February 
2000 SOC; reiterated the veteran's contention that he had 
sustained both a chronic gastrointestinal disorder and a 
chronic lumbosacral spine disorder as the result of his 
inservice combat experiences; and averred that the denial of 
service connection for the claimed disorders was erroneous.  
In a May 2000 notice, the RO informed the veteran that he had 
not timely submitted an appeal letter, VA Form 9.   

At the December 2004 hearing before the undersigned Acting 
Veterans Law Judge and in a December 2004 written statement, 
the veteran's current accredited representative advanced that 
the January 1999 rating decision was not final.  He asserted 
that the veteran had submitted a timely substantive appeal 
with the January 1999 rating decision.  While acknowledging 
that the veteran's substantive appeal was not received by the 
RO until April 27, 2000, the accredited representative argues 
that the April 2000 substantive appeal should be considered 
as timely given that it had been received by the West Palm 
Beach, Florida, VAMC on April 14, 2000, a date within 60 days 
of the issuance of the SOC.  The accredited representative 
states that the substantive appeal should have been 
considered to have been constructively within the RO's 
possession given the Court's holding in Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

In applying the provisions of 38 C.F.R. §§ 20.202, 20.300, 
20.302 to the facts of the instant case, the Board initially 
notes that the April 2000 written statement may be reasonably 
construed as a substantive appeal from the January 1999 
rating decision.   38 C.F.R. § 20.202 (2004).  It is next 
necessary to determine whether it was timely submitted to the 
appropriate VA entity.  The RO was "the VA office from which 
the claimant received notice of the determination being 
appealed."  As the veteran's claims folder has not been 
transferred to any other VA Regional Office and given that 
the veteran was issued a February 18, 2000, SOC, the 
veteran's substantive appeal needed to have been received by 
the RO by April 19, 2000 (within sixty days), in order to be 
considered timely.  While the West Palm Beach, Florida, VAMC 
received the substantive appeal on April 14, 2000, the RO did 
not receive it until April 27, 2000.  Therefore, the Board 
finds that the April 2000 substantive appeal was not timely.  
38 C.F.R. §§ 20.300, 20.302 (2004).  

In turning to the accredited representative's assertion that 
the RO should be considered to have been in constructive, if 
not actual, possession of the substantive appeal given that 
another VA entity had received it and the Court's holding in 
Bell v. Derwinski, the Board finds that the argument is not 
persuasive.  The provisions of 38 C.F.R. § 20.300 direct that 
a substantive appeal must be filed with the VA office which 
informed the veteran of the adverse decision from which he or 
she is appealing.  To accept the accredited representative's 
argument as to constructive possession would be to negate the 
express provisions of 38 C.F.R. § 20.300 as to the proper 
place of filing of a substantive appeal and to wreak havoc 
upon the orderly processing of appeals.  In Bell, the Court 
held that documents that were either generated by the VA or 
submitted to the VA prior to a Board decision were 
statutorily part of the record of proceedings before the 
Secretary and the Board as to that decision.  Such a holding 
has no impact upon the proper place for filing a substantive 
appeal.  Indeed, the Court has repeatedly upheld the 
Secretary's right to promulgate regulations governing the 
adjudication of veterans' claims.  Accordingly, the January 
1999 rating decision which denied service connection for a 
hiatal hernia with heartburn, and service connection for 
degenerative spondylosis and narrowing of L4-L5 and L5-S1 
disc spaces, is final.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2004) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.   Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A.  Gastrointestinal Disorder

The evidence upon which the RO formulated its January 1999 
decision may be briefly summarized.  The veteran's service 
medical records make no reference to a chronic 
gastrointestinal disability.  VA clinical documentation dated 
in August 1998 reveals that impressions of a hiatal hernia 
and a questionable ulcer were advanced.  In his September 
1998 Veteran's Application for Compensation or Pension (VA 
Form 21-526), the veteran conveyed that he sustained a 
chronic gastrointestinal disorder secondary to his ingestion 
of seawater in November 1943 during active service.  

The evidence submitted since the RO's January 1999 decision 
consists of VA examination and treatment records; private 
clinical documentation; the transcript of the December 2004 
hearing before Board; and written statements from the 
veteran, his spouse, daughter-in-law, and friends.  A 
November 2002 written statement from Kathy E. Goodman, D.O., 
conveys that the veteran presented a history of having been 
shipwrecked during World War II; ingesting a significant 
amount of seawater while adrift in the Mediterranean Sea; and 
being subsequently diagnosed with gastroesophageal reflux 
disease (GERD).  Dr. Goodman opined that the veteran's GERD 
was "as likely as not, a direct result of his service 
accident."  The Board finds that Dr. Goodman's written 
statement constitutes new and material evidence in that it is 
of such significance that it must be addressed in order to 
fairly decide the merits of the case.  As new and material 
evidence has been received, the veteran's claim of 
entitlement to service connection for a hiatal hernia with 
heartburn has been reopened.  

B.  Chronic Lumbosacral Spine Disorder

Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end.  Butler v. Brown, 9 Vet. 
App. 171 (1996); see Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed.Cir. 1996); Rowell v. Principi, 4 Vet. App. 9, 15 
(1993).  

In the present case, the RO has reopened the veteran's claim 
of entitlement to service connection for a chronic 
lumbosacral spine disorder, and the Board agrees with this 
conclusion.  Since the January 1999 RO decision, the veteran 
has submitted two medical opinions suggesting a link between 
the veteran's current chronic lumbosacral spine disorder and 
his active duty service.  
 
Despite the submission of new and material evidence, the 
Board believes additional evidentiary development of this 
claim is needed.  As such, the veteran's reopened claim 
seeking entitlement to service connection for a chronic 
lumbosacral spine disorder is the subject of the remand 
portion of this decision below.  

III.  PTSD

A.  Historical Review

The veteran's service medical records do not refer to PTSD or 
other psychiatric disorder.  The record reflects that the 
veteran was aboard the H.M.T. Rohna when it was sunk by enemy 
action in 1943 and forced into the Mediterranean Sea for a 
prolonged period of time.  

In January 2000, the veteran provided a copy of a September 
1994 letter which he had written to a Carlton Jackson, 
Professor of History, Western Kentucky University, in support 
of his claims of entitlement to service connection for both a 
chronic lumbosacral spine disability and a chronic 
gastrointestinal disorder.  The documentation was received by 
the RO on January 25, 2000.  In his 1994 letter, the veteran 
responded to the professor's request for information as to 
his experiences during the sinking of the H.M.T. Rohna.  The 
veteran recalled that he had experienced a crying spell and 
associated loss of control while initially telling his family 
of his wartime experiences in 1994.  

In a May 23, 2000 written statement received by the RO on May 
26, 2000, the veteran advanced that he had experienced 
significant traumatic events when his ship was torpedoed in 
1943.  He stated that he suffered from indescribable 
nightmares and associated sleep impairment since active 
service.  The veteran clarified that:

On my initial visit to the VA hospital in 
1998, upon physical examination by [a VA 
physician], she was surprised that I did 
not put in a disability claim upon my 
discharge in 1946 and she advised me to 
see a claims examiner that same day.  I 
then met Lloyd Estes who has been working 
with me since.  I never applied for 
disability since I was very happy to come 
home alive and in one piece and did not 
want compensation from my government.  I 
am now concerned about the cutbacks for 
veterans and I want to be on record for 
disability.  I definitely deserve 
consideration for my claim.  

Mr. Estes' business card is of record and indicates that he 
was a representative with Florida Department of Veterans 
Affairs.  

An August 17, 2000 VA treatment record states that the 
veteran complained of nightmares about his wartime 
experiences and other PTSD symptoms.  An assessment of 
depression was advanced.  A September 2000 VA treatment 
record conveys that diagnostic impressions of 
not otherwise specified depressive disorder, a 
not otherwise specified anxiety disorder, and "[ruleout] 
PTSD" were advanced.  An October 2000 VA psychiatric 
evaluation states that the veteran was diagnosed with chronic 
PTSD.  In May 2001, the RO established service connection for 
PTSD; assigned a 50 percent evaluation for that disability; 
and effectuated the award as of September 29, 1990.  

B.  Earlier Effective Date 

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(1) (West 2002).  

Title 38 of the Code of Federal Regulations (2004) clarifies 
that an award of direct service connection will be effective 
on the day following separation from active military service 
or the date on which entitlement arose if the claim is 
received within one year of separation from service.  
Otherwise, the effective date shall be the date of receipt of 
the veteran's claim or the date on which entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2004).  

The Court has held that if the VA does not forward a formal 
application form to a claimant who has presented an informal 
claim under 38 C.F.R. § 3.155(a) (2004), the one-year period 
for filing a formal application is not triggered, and the 
"informal claim must be accepted as the application for 
purposes of establishing the effective date under 38 U.S.C. 
§ 5110(b)(2)."  Quarles v. Derwinski, 3 Vet.App. 129, 137 
(1992).  

The veteran asserts that the effective date for the award of 
service connection for his PTSD should be either February 6, 
1946, the day after his discharge from active service, or 
1998.  In his November 2003 notice of disagreement, the 
veteran advanced that had he been properly given a VA 
examination for compensation purposes in conjunction with his 
claims for service connection for both a chronic lumbosacral 
spine disorder and a chronic gastrointestinal disorder, he 
would have been diagnosed with and subsequently granted 
service connection for PTSD.  

In his October 2004 substantive appeal, the veteran averred 
that:

I was grossly misled by Lloyd Estes, 
Veterans Claims examination WPB VA 
Hospital on my initial visit to him Sept. 
1998-Sept. 2000.  I visited him for 2 
years and told him of my haunting 
experiences of my ship being destroyed in 
November 1943.  ...  I feel justified in 
asking for at least the 2 years spent in 
vain with Lloyd Estes as of 1998.  ...  I 
deserve to receive compensation from 
1946.  All I'm asking is for the 2 years 
1998-2000.  

At the December 2004 videoconference hearing before the 
Board, the veteran testified that he initial spoke with Lloyd 
Estes in August 1998 about his inservice traumatic 
experiences and "wasted two solid years" with him as Mr. 
Estes never filed a claim for service connection for PTSD on 
his behalf.  The veteran acknowledged that Mr. Estes was 
employed by the Florida Department of Veterans Affairs.  The 
veteran's spouse testified that the veteran's award of 
service connection for PTSD should be effectuated as of the 
date of his discharge from active service.  The veteran's 
accredited representative advanced that the veteran's 
September 1994 letter to Mr. Carlton should be considered to 
be an informal claim for service connection under the 
provisions of 38 C.F.R. § 3.155 and the appropriate date for 
the award of service connection for PTSD is January 25,2000, 
the date of the RO's receipt of the letter.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The first clinical documentation of record of the 
veteran's PTSD is the August 17, 2000 VA treatment record 
noting the veteran's PTSD signs and symptoms.  The veteran 
has acknowledged that he did not receive any earlier 
psychiatric treatment.  A formal claim of entitlement to 
service connection for PTSD was not submitted.  Therefore, 
the Board needs to determine which document constitutes the 
veteran's informal claim for service connection and when was 
it received.  

In reviewing his May 23, 2000 written statement to the VA, 
the Board notes that the veteran indicated that he 
experienced chronic war-related nightmares and was entitled 
to VA disability compensation.  Such a statement may be 
reasonably construed as an informal claim of entitlement to 
service connection for PTSD.  The veteran's accredited 
representative asserts that the veteran's September 1994 
letter to Professor Jackson should be considered as an 
informal claim for service connection as the veteran 
described the emotions which he felt while initially telling 
his family of his wartime experiences.  The veteran's letter 
may not be considered as an informal claim as it does not 
express any intent to apply for service connection for PTSD.  
Indeed, the letter was written in response to a historian's 
query and to memorialize the veteran's wartime experiences; 
was submitted to the VA in support of the veteran's claims of 
entitlement to service connection for a lumbosacral spine 
disorder and a gastrointestinal disorder; and did not 
indicate that he experienced any chronic psychiatric 
disability or symptoms thereof.  

The Board concludes that the veteran's May 2000 written 
statement constitutes an informal claim for service 
connection for PTSD.  As the veteran was not subsequently 
provided with a formal application for service connection, 
the effective date for the award of service connection for 
PTSD is May 26, 2000, the date of receipt of the informal 
claim.  

In addressing the veteran's assertions that an effective date 
of February 3, 1946, is warranted for the award of service 
connection given that he continuously recalled his war-time 
experiences, or, in the alternative, an effective date in 
1998 is merited due to Mr. Estes' alleged failure to promptly 
advance his claim for service connection, the Board notes 
that neither argument is persuasive.  The applicable laws and 
regulations direct that where a veteran submits a claim for 
service connection which is received by the VA more than a 
year after service separation, the effective date for an 
award of service connection will be the date entitlement 
arose or the date of receipt of the veteran's claim, 
whichever is later.  There is no evidence of a claim for 
service connection having been filed prior to May 2000.  
Moreover, the first diagnosis of PTSD is not shown until 
August 17, 2000.  Indeed, the veteran avers that the absence 
of such a claim and/or diagnosis was the fault of Mr. Estes, 
his accredited representative at the time.  While advancing 
no opinion as to the propriety of Mr. Estes' representation 
of the veteran, the Board finds that his alleged inaction or 
incompetence of the veteran's former accredited 
representative, an employee of a state agency, does not 
provide any basis for the assignment of an effective date 
prior to May 26, 2000 for the award of service connection.  

IV.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issues 
of whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a hiatal hernia with heartburn; whether a 
timely substantive appeal was perfected from the January 1999 
rating decision denying service connection for a chronic 
lumbosacral spine disorder to include L4-5 and L5-S1 
spondylosis and disc space narrowing; and an earlier 
effective date for the award of service connection for PTSD, 
the Board observes that the RO issued a VCAA notice to the 
veteran in January 2003 which informed him of the evidence 
needed to support his application and claims; what actions he 
needed to undertake; and how the VA would assist him in 
developing his application and claims.  The VA has secured or 
attempted to secure all relevant documentation to the extent 
possible.  

While the VCAA notice provided to the veteran does not 
strictly comply with the Court's guidelines as set forth in 
Pelegrini, the Board finds that such deficiency is not 
prejudicial to the veteran given the favorable resolution of 
his application to reopen his claim of entitlement to service 
connection for a hiatal hernia with heartburn, and his claim 
for an earlier effective date for the grant of service 
connection for PTSD, and the RO's previous reopening of his 
claim of entitlement to service connection for a chronic 
lumbosacral spine disorder.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for 
hiatal hernia with heartburn is reopened; to this extent, the 
appeal is allowed.
 
A timely substantive appeal was not perfected from the 
January 1999 rating decision which denied service connection 
for a chronic lumbosacral spine disorder to include 
degenerative spondylosis and narrowing of L4-L5 and L5-S1 
disc spaces.
 
An effective date of May 26, 2000, for the award of service 
connection for PTSD evaluated as 50 percent disabling is 
GRANTED.  


REMAND

In light of its reopening above, the veteran's claims of 
entitlement to service connection for a chronic 
gastrointestinal disorder to include a hiatal hernia and 
heartburn is to be determined following a de novo review of 
the entire record.  

The veteran asserts that service connection is warranted for 
both a chronic lumbosacral spine disorder and a chronic 
gastrointestinal disorder as the claimed disabilities were 
incurred during and in the aftermath of the attack on and 
sinking of the H.M.T. Rohna in November 1943.  The veteran 
has not been afforded a VA examination for compensation 
purposes to determine the nature and severity of his chronic 
lumbosacral spine and gastrointestinal disabilities.  The 
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

In her November 2002 written statement, Dr. Goodman indicated 
that she had known the veteran since May 2000.  Clinical 
documentation of the cited treatment is not of record.  The 
VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  Accordingly, this case is REMANDED for the following 
action:  

1.  Contact the veteran and request that 
he provide information as to all 
post-service treatment of his chronic 
lumbosacral spine and gastrointestinal 
disabilities, including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact Kathy E. Goodman, D.O., 
and all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  Request that copies of all VA 
clinical documentation pertaining to 
treatment of the veteran after 2000, not 
already of record, be forwarded for 
incorporation into the record.  

3.  Then schedule the veteran for VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic lumbosacral spine 
and gastrointestinal disabilities.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner or examiners should advance 
an opinion addressing the following 
questions:  

?	whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic 
gastrointestinal disability was 
etiologically related to the 
veteran's inservice combat-related 
shipwreck experiences or otherwise 
originated during his wartime 
service?  

?	whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic 
lumbosacral spine disability was 
etiologically related to the 
veteran's inservice combat-related 
shipwreck experiences or otherwise 
originated during his wartime 
service?  

Send the claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

4.  Then adjudicate the veteran's 
entitlement to service connection for a 
chronic gastrointestinal disorder to 
include a hiatal hernia and heartburn on 
a de novo basis and readjudicate the 
veteran's entitlement to service 
connection for a chronic lumbosacral 
spine disorder to include L4-5 and L5-S1 
degenerative spondylosis and disc space 
narrowing with express consideration of 
the provisions of 38 U.S.C.A. § 1154 
(West 2002).  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the SOC.  The veteran should 
be given the opportunity to respond to 
the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 


Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


	                     
______________________________________________
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


